—Judgment, Supreme Court, New York County (Diane Lebedeff, J.), entered June 26, 2000, which denied petitioner’s application to annul respondent Police Commissioner’s denial of petitioner’s application for a premises pistol license with target endorsement, and dismissed the petition, unanimously affirmed, without costs.
We hold that there is a rational relationship between petitioner’s 1993 acts of public lewdness at the age of 31, resulting in two arrests, a conviction and an order of protection, and the “good moral character” required by Penal Law § 400.00 (1) (b) for issuance of the target pistol license that petitioner seeks (cf., Matter of Hines v Kelly, 222 AD2d 277, lv denied 87 NY2d 810). Concur — Nardelli, J. P., Williams, Ellerin, Lerner and Saxe, JJ.